Exhibit 10.3


EXECUTION VERSION
AMENDMENT TO SUPPORT AGREEMENT
        This Amendment to Support Agreement, dated as of August 17, 2020 (the
“Amendment”), is entered into by and between Sunrun Inc., a Delaware corporation
(“Parent”) and 313 Acquisition LLC, a Delaware limited liability company
(“Stockholder”). Parent and Stockholder shall be referred to herein from time to
time individually as a “Party” and collectively as the “Parties.” Capitalized
terms used but not defined elsewhere in this Amendment shall have the meanings
set forth in the Agreement (as defined below).
RECITALS
WHEREAS, Vivint Solar, Inc., a Delaware corporation (the “Company”), Parent and
Viking Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of
Parent (“Merger Sub”), entered into an Agreement and Plan of Merger, dated as of
July 6, 2020 (as amended, supplemented, restated or otherwise modified from time
to time, the “Merger Agreement”), pursuant to which (and subject to the terms
and conditions set forth therein) Merger Sub will merge with and into the
Company, with the Company surviving the merger as a wholly owned subsidiary of
Parent (the “Merger”);
WHEREAS, reference is made to that certain Support Agreement, dated as of July
6, 2020, by and between Parent and Stockholder (the “Agreement”);
WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of the date
hereof, by and between Stockholder and Coatue US 24 LLC, a Delaware limited
liability company (“Coatue”) (the “Stock Purchase Agreement”), Coatue will
acquire 11,627,907 shares of Company Common Stock (the “Acquired Shares”) from
Stockholder, subject to the terms and conditions of the Stock Purchase Agreement
(the “Transaction”);
WHEREAS, certain shares of Parent common stock which Stockholder seeks to
acquire pursuant to the Stock Purchase Agreement constitute Covered Shares that
are subject to certain restrictions on Transfer pursuant to Section 5(b)(i) of
the Agreement such that Parent’s consent to and waiver of such restrictions on
Transfer is required prior to consummation of the Transaction (the “Parent
Consent”);
WHEREAS, as an inducement to Parent providing the Parent Consent and cooperating
with Stockholder to facilitate the Transaction, Coatue and Parent are entering
into (a) that certain Support Agreement, dated as of the date hereof, by and
between Parent and Coatue, pursuant to which, among other things, Coatue will
agree to vote the Acquired Shares in favor of the Merger and the adoption of the
Merger Agreement as well as certain restrictions on transfer applicable to the
Acquired Shares prior to the Effective Time (as defined in the Merger Agreement)
and (b) that certain Lock-Up Agreement, dated as of the date hereof, by and
between Parent and Coatue, pursuant to which Coatue is agreeing to certain
restrictions on transfer applicable to its shares of Parent common stock
received in connection with the Merger with effect as of the Effective Time;
WHEREAS, the Parties now wish to amend the Agreement in accordance with Section
9 of the Agreement, as set forth in this Amendment, effective as of the date
hereof;
WHEREAS, Parent desires to provide the Parent Consent to Stockholder in
furtherance of the Transaction;
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, Parent and Stockholder agree as follows:





--------------------------------------------------------------------------------



Section 1.1 Amendments
The Agreement is hereby amended as follows:
a.Recitals. The second Recital of the Agreement is hereby amended, such that the
number of Owned Shares is now equal to 57,917,967 shares of Company Common
Stock.
b.Section 1(b)(i). Section 1(b)(i) of the Agreement is hereby amended, such that
the number of Committed Covered Shares following a Company Change of
Recommendation made in compliance with the terms of the Merger Agreement is now
equal to 25,419,656 shares of Company Common Stock.
Section 1.2 Parent Consent. By executing and delivering this Amendment, Parent
is providing the Parent Consent to the Transaction, solely for the purposes of
Section 5(b)(i) of the Agreement.
Section 1.3 No Other Amendments. Except as expressly hereby amended, all of the
terms, representations, warranties, covenants and conditions of the Agreement
shall remain unmodified and unwaived by the terms of this Amendment, and shall
remain in full force and effect in accordance with their respective terms, and
are hereby ratified, approved and confirmed in all respects. This Amendment
shall not constitute any party’s consent or indicate its willingness to consent
to any other amendment, modification or waiver of the Agreement, the Disclosure
Letters, Exhibits, or any instruments or agreements referred to herein or
therein.
Section 1.4 Miscellaneous. The provisions of Sections 9 through 22 of the
Agreement shall apply mutatis mutandis to this Amendment.


[Remainder of this page intentionally left blank]
2


image011.jpg [image011.jpg]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.
SUNRUN
By: /s/ Edward Fenster   
Name: Edward Fenster
Title: Executive Chairman






313 ACQUISITION LLC    
By: /s/ Peter Wallace    
Name: Peter Wallace
Title: Senior Managing Director




[Signature Page to Support Agreement Amendment]|